DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Andreta et al (US 7,901,160).
As to claim 1, D’Andreta et al discloses composite silt fence (10) comprising a plurality of spaced stakes (stakes may be used, see col. 3, lines 21-27) and a composite silt fence fabric (22) coupled to the stakes and configured for capturing pollutants within storm water passing through the composite silt fence, wherein the composite silt fence fabric (22) includes i) a polymeric geotextile fabric particulate filtering layer (24) extending the entire width and length of the composite silt fence fabric and defining a 
As to claim 13, D’Andreta et al discloses wherein the layers (24,26,30) of the silt fence fabric are needle punched together (i.e. stitched, see col. 4, lines 30-32).
As to claim 14,D’Andreta et al discloses wherein the silt fence fabric (10) has a width of 20”-48” and is rollable (see col. 5, lines 13-14).
As to claim 15, D’Andreta et al discloses a composite silt fence (10) comprising a plurality of spaced stakes (stakes may be used, see col. 3, lines 21-27) and a composite silt fence fabric (22) coupled to the stakes and configured for capturing pollutants within storm water, wherein the composite silt fence fabric includes i) a woven polymeric geotextile fabric particulate filtering layer (24) exhibiting the minimum mesh size of the silt fence and extending the entire width and length of the composite silt fence fabric and defining a hydraulic flow capacity for the silt fence; and ii) a pollutant capturing layer (26) thermally bonded to the woven polymeric geotextile fabric filtering layer and configured to capture through absorption or adsorption some select pollutants in water flow that has passed through the woven polymeric geotextile fabric layer (24) extending 
As to claim 16, D’Andreta et al discloses a composite silt fence (10) comprising a plurality of spaced stakes (stakes may be used, see col. 3, lines 21-27) and a composite silt fence fabric (22) coupled to the stakes and configured for capturing pollutants within storm water, wherein the composite comprises a silt fence fabric includes including i) a polymeric geotextile fabric particulate filtering layer (24) defining a hydraulic flow capacity for the silt fence and extending the entire width and length of the composite silt fence fabric, ii) a pollutant capturing layer (26) coupled to the polymeric geotextile fabric particulate filtering layer (24) and configured to capture some select pollutants in water from flow  that has passed through the polymeric geotextile fabric particulate filtering layer (24) and extending the entire width and length of the composite silt fence fabric so as to entirely overlay the polymeric geotextile fabric particulate filtering layer (24).
As to claim 17, D’Andreta et al discloses discloses wherein the layers (24,26,30) of the silt fence fabric are needle punched together (i.e. stitched, see col. 4, lines 30-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta et al (US 7,901,160).

As to claims 2-7 and 18-20, D’Andreta et al discloses all that claimed except for the various performing standard ASTM testing.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide various design characteristics (i.e. performing standard ASTM testing) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Furthermore, it would have been an obvious matter of design choice to provide a particular material capable of withstanding particular parameters for a specific application.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta et al (US 7,901,160) in view of Singleton (US 8,747,027).
As to claim 9, D’Andreta et al discloses all that is claimed except wherein the polymeric geotextile fabric particulate filtering layer is a non-woven polypropylene particulate filtering layer having a 2-6 ounce rating.  Singleton discloses a silt fence wherein the polymeric geotextile fabric particulate filtering layer is a non-woven polypropylene particulate filtering layer having a 2-6 ounce rating.  Singleton also 
 As to claim 10, D’Andreta et al discloses all that is claimed except wherein the backing layer is a 200-300g/m2 polyethylene layer.  Singleton discloses wherein a backing layer is a 200-300g/m2 polyethylene layer.  Singleton (col. 5, line 35) discloses a range of 35-275 grams per square meter.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a backing layer that is a 200-300g/m2 polyethylene layer, since doing so provides the expected benefit of providing adequate silt fence material for a particular application.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerman(US 2008/0112766) discloses a composite silt fence comprising at least two layers.  Such silt fence would also potentially read on at least claims 15 and 16.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL